The defendants filed a demurrer, which was overruled, and the defendants appealed.
The defendant moves in this Court to dismiss the action because it is brought in the name of the father and not by the executor or administrator of the son, and the motion must be sustained.
The case of Killian v. R. R., 128 N.C. 261, decides the exact question in favor of the defendant.
Action dismissed.
Cited: Hinnant v. Power Co., 189 N.C. 122 (c); Brown v. R. R.,202 N.C. 262 (c); White v. Comrs. of Johnston, 217 N.C. 333 (1).